DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4-6, 11 are objected to because of the following informalities:  
Claim 4 recites the limitation “the mask” in line 1. Since there is no “the mask” recited previously in claim 1 or 3, the limitation “the mask” should read “a mask”.  
Claim 5 recites the limitation “an hermetic” in line 8. This should read “a hermetic” instead of “an hermetic”. 
Claim 6 recites “the bottom” in line 4. This should read “the bottom of the water tank” to properly refer to the corresponding limitation recited previously in claim 6 (line 2). 
Claim 11 recites the limitation “an upper end of the steam inlet seat” in line 1. This should read “the upper end of the steam inlet seat” to properly refer to the corresponding limitation recited previously in claim 10 (line 1). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guiding component for guiding high-temperature steam” in claim 1 (lines 14-15). This limitation uses generic placeholder “component” (Prong A); the term “component” is modified by functional language “for guiding high-temperature steam” (Prong B); and the term “component” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “guiding component for guiding high-temperature steam” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “guiding component for guiding high-temperature steam” will be interpreted as “the guiding component is a baffle plate” and equivalents, as indicated by Specification Par.0053 on page 7. 
“heating element, which is configured to heat a water flow” in claim 13 (line 3). This limitation uses generic placeholder “element” (Prong A); the term “element” is modified by functional language “configured to heat a water flow” (Prong B); and the term “element” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “heating element, which is configured to heat a water flow” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “heating element, which is configured to heat a water flow” will be interpreted as “the heating element (steam generator)” and equivalents, as indicated by Specification Par.00178 on page 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the cooking cavity” in line 3. Claim 1 also recites the cooking cavity. Therefore, it is unclear which cooking cavity refers to. The limitation “the cooking cavity” in claim 9 (line 3) should be changed to “the cooking cavity of the steam inlet structure”.
Claims 10-12 are rejected because of virtue of their dependence on claim 9. 
Claim 9 recites the limitation “the body shell” in lines 3, 5, 6. Claim 1 also recites the body shell. Therefore, it is unclear which body shell refers to. The limitation “the body shell” in claim 9 (lines 3, 5, 6) should be changed to “the body shell of the steam inlet structure”. For instance, claim 9 recites the limitation “a cooking cavity provided in the body shell” in lines 2-3. This limitation should be changed to “a cooking cavity provided in the body shell of the steam inlet structure” because claim 1 recites body shell in line 2.   
Claims 10-12 are rejected because of virtue of their dependence on claim 9. 
Claim 13 (line 2, lines 4-5, line 7), claim 14 (line 2) recite the limitation “cooking cavity”. It is not clear if the limitation “cooking cavity” herein refers to the cooking cavity recited previously in claim 1 or a different cooking cavity. 
Claims 14-16 are rejected because of virtue of their dependence on claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A).
Regarding claim 1, Jin discloses a steam-type air fryer (multifunctional cooking appliance, fig.6), comprising: 
an air outlet structure (air outlet structure comprising all elements inside upper shell 1, including steam exhaust channel 7 comprising first communication port 71 and second communication port 72, fig.6), 
wherein the air outlet structure comprises a body shell (upper shell 1 and lower shell 2, fig.6), 
the body shell (upper shell 1 and lower shell 2, fig.6) is provided therein with a cooking cavity (cavity 21, fig.6), 
a steam generator (steam generator 63, fig.6) in the body shell [as shown in fig.6] generates hot steam which is introduced into the cooking cavity (cavity 21, fig.6) [steam generator 63 generates hot steam which is introduced into cooking cavity 21 by steam conveying pipe 66, as shown in fig.6 and indicated by Specification – Translated Document on page 17 lines 673-680], 
the cooking cavity (cavity 21, fig.6) is provided with an air outlet hole (first communication port 71, fig.6) for residual steam to be discharged [residual steam from cavity 21 is discharged through the first communication port 71 of the steam exhaust passage 7, as indicated by Specification – Translated Document Par.0041-0042], 
a cold wind passage (air inlet 11 and air guide hood 3, fig.6) into which external cold air enters (external cold air enters at air inlet 11; fig.6, Par.0040) is formed between the cooking cavity (cavity 21, fig.6) and the body shell [cold air enters from air inlet 11 into upper shell 1 and travels through air guide hood 3 is formed between upper shell 1 and cavity 21, see annotated fig.6], 
wherein the body shell (upper shell 1 and lower shell 2, fig.6) is provided with an air outlet hood (outlet 12 and steam exhaust channel 7 configured for air and steam to discharge from the multifunction cooking appliance, fig.6), 
an air outlet hood seat (as shown in annotated fig.6 below) is mounted at an inner side of the air outlet hood [as shown in annotated fig.6, air outlet hood seat is mounted at an inner side of outlet 12], 
a steam discharge passage (passage of steam exhaust channel 7, fig.6) connected to the air outlet hole (first communication port 71, fig.6) is provided in the air outlet hood [as shown in fig.6, first communication port 71 is provided in the steam exhaust channel 7],  
a cold air passage (cold air cavity 13, fig.6) in communication with the cold wind passage (flow path of air entered from air inlet 11 through air guide hood 3 into cold air cavity 13, fig.6) is formed between the air outlet hood and the air outlet hood seat (air flow passes through cold air cavity 13 is formed between the air outlet 12 and air outlet hood seat), 
the cold air passage (cold air cavity 13, fig.6) is arranged around the steam discharge passage [cold air passage is inside cold air cavity 13, thus it is arranged around the steam exhaust channel 7], 
a steam outlet (second communication port 72, fig.6) in communication with the steam discharge passage (passage of the steam exhaust channel 7, fig.6) is provided in a middle of the air outlet hood (middle section of steam exhaust channel 7 is provided in a middle of outlet 12 and second communication port 72 of steam exhaust channel 7, as shown in fig.6), 
an air outlet (outlet 12, fig.6) in communication with the cold air passage is provided around the steam outlet (second communication port 72, fig.6), and the steam outlet (second communication port 72, fig.6)

    PNG
    media_image1.png
    834
    1029
    media_image1.png
    Greyscale

Jin also discloses: 
a guiding component for guiding high-temperature steam (steam exhaust channel 7 for guiding high-temperature steam, fig.6)
However, Jin does not disclose:
which is discharged from the steam outlet, to the air outlet.
Cao teaches a cooking apparatus (cooking equipment, figs.1-5) comprising:
a guiding component (steam inlet vent 101, fig.2) for guiding high-temperature steam, which is discharged from the steam outlet (hot steam discharged steam inlet vent 101 to enter steam condensation 10, fig.2, Par.0027-0032), to the air outlet (cold air discharged from the cold air inlet 103 to enter steam condensation 10, fig.2, Par.0027-0032) [therefore, hot steam outlet is mixed with cold air outlet in steam condensation 10, Par.0027-0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jin, by adding the teachings of a guiding component for guiding high-temperature steam, which is discharged from the steam outlet, to the air outlet, as taught by Cao, so that the second communication port 72 can be connected to the outlet 12; because by doing so, the high-temperature steam and cold air would be mixed in order to achieve heat dissipation of the steam as the mixing process rapidly decreases the temperature of high-temperature steam, as suggested by Cao [Cao, Par.0027-0032].

Regarding claim 5, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses wherein the steam-type air fryer (multifunctional cooking appliance, Jin fig.6) further comprises a water inlet structure (water inlet structure comprises water tank 61, as shown in Jin fig.6), 
wherein the water inlet structure comprises a body shell (water tank 61, Jin fig.6), 
an upper end of the body shell is provided with a water tank seat (as shown in Jin annotated fig.6 below, the upper end of the water tank 61 is provided with a water tank seat), 
the water tank seat is detachably provided with a water tank (the water tank seat is detachably provided with a water tank 61, as indicated by Jin Translated Document Par.0080) [Par.0080 cited: “The water tank accommodating groove 28 is provided with a notch for the water supply tank 61 to be inserted into. There is a water pumping joint 611. After the water tank 61 is inserted into the water tank accommodating groove 28 in place, the water pumping joint 611 is matched with the water pumping pipe 64, so that it is very convenient to install the water tank 61 on the lower casing 2 or to extract the water tank 61 from the lower casing 2”], 

    PNG
    media_image2.png
    793
    1153
    media_image2.png
    Greyscale

wherein the water tank is provided therein with a water outlet seat extending upward (the water tank 61 is provided therein with a water outlet seat extending upward, as shown in Jin annotated fig.6), 
the water tank seat is provided with a water outlet pipe corresponding to the water outlet seat (as shown in Jin annotated fig.6, water tank seat is provided with a water outlet pipe corresponding to the water outlet seat), 
wherein when the water tank is mounted on the water tank seat (as shown in Jin annotated fig.6 and as indicated by Jin Translated Document Par.0080, the water tank 61 is mounted on the water tank seat)
the water outlet pipe is inserted into the water outlet seat (as shown in Jin annotated fig.6, the water outlet pipe is inserted into the water outlet seat), and 
an hermetic water outlet passage is provided in the water outlet seat (as shown in Jin annotated fig.6, an hermetic water outlet passage is provided in the water outlet seat), 
wherein the hermetic water outlet passage communicates the water outlet pipe and a bottom of the water tank (as shown in Jin annotated fig.6, the hermetic water outlet passage communicates the water outlet pipe and a bottom of the water tank 61).

Regarding claim 6, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses
wherein the water outlet seat extends upward from the bottom of the water tank to an upper part of the water tank (as shown in Jin annotated fig.6 below, the water outlet seat extends upward from the bottom of the water tank 61 to an upper part of the water tank 61), 
the hermetic water outlet passage in the water outlet seat is communicated with the bottom of the water tank through a water inlet at the bottom (as shown in Jin annotated fig.6 below, the hermetic water outlet passage in the water outlet seat is communicated with the bottom of the water tank through a water inlet at the bottom), and 
a water outlet of the hermetic water outlet passage is located at an upper part of the water outlet seat (as shown in Jin annotated fig.6 below, water outlet of the hermetic water outlet passage is located at an upper part of the water outlet seat).

    PNG
    media_image3.png
    831
    1207
    media_image3.png
    Greyscale


Regarding claim 7, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses
wherein a top portion of the water outlet seat is provided with a sealing cover integrally or detachably connected to the water outlet seat (as shown in Jin annotated fig.6 below, a top portion of the water outlet seat is provided with a sealing cover detachably connected to the water outlet seat, as shown in Jin annotated fig.6 below and Jin figs.7-8), and 
at least part of the hermetic water outlet passage is formed between the water outlet seat and the sealing cover (as shown in Jin annotated fig.6 below, part of the hermetic water outlet passage is formed between the water outlet seat and the sealing cover).

    PNG
    media_image4.png
    902
    1280
    media_image4.png
    Greyscale


Regarding claim 8, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses
wherein when the water tank is mounted on the water tank seat, the water outlet pipe is inserted into the water outlet seat (as shown in Jin annotated fig.6 above and Jin annotated fig.8 below, the water tank 61 is mounted on the water tank seat, the water outlet pipe is inserted into the water outlet seat), and 
an inlet of the water outlet pipe is located at a water outlet of the hermetic water outlet passage, and is hermetically connected by a sealing gasket (as shown in Jin annotated fig.8 below, the inlet of the water outlet pipe is located at a water outlet of the hermetic water outlet passage, and is hermetically connected by a sealing gasket).

    PNG
    media_image5.png
    1054
    1320
    media_image5.png
    Greyscale


Regarding claim 9, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses further comprising a steam inlet structure (steam inlet structure comprises steam delivery pipe 66, Jin fig.6), 
wherein the steam inlet structure comprises a body shell (upper shell 1 and lower shell 2, Jin fig.6), 
a cooking cavity (cavity 21, Jin fig.6) is provided in the body shell (cavity 21 is provided in the upper shell 1 and lower shell 2, as shown in Jin fig.6), 
the cooking cavity (cavity 21, Jin fig.6) is provided therein with a drawer-type frying basket (container 22 is drawer-type frying basket with handle, as shown in Jin annotated fig.6 below), 
wherein the drawer-type frying basket (container 22, Jin fig.6) is provided therein with a spray head (spray head, as shown in Jin annotated fig.6), and 
a bottom of the body shell (upper shell 1 and lower shell 2, Jin fig.6) is mounted with a steam inlet seat (steam inlet seat, as shown in Jin annotated fig.6 below) corresponding to the spray head (steam inlet seat, as shown in Jin annotated fig.6 below) [as shown in Jin annotated fig.6 below, bottom of lower shell 2 is mounted with steam inlet seat corresponding to the spray head], and 
the steam generated by the steam generator (steam generator 63; Jin fig.6, Translated Document Par.0069) in the body shell (in lower shell 2, as show in Jin fig.6) is introduced into the steam inlet seat and enters the spray head through the steam inlet seat, so as to be sprayed into the drawer-type frying basket (as shown in Jin annotated fig.6 below, steam generator 63 in lower shell 2 is introduced into the steam inlet seat and enters the spray head through the steam inlet seat, so as to be sprayed into the container 22).

    PNG
    media_image6.png
    851
    1061
    media_image6.png
    Greyscale


Regarding claim 13, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses 
wherein the body shell (upper shell 1 and lower shell 2, Jin fig.6) is provided therein with a lower core (lower shell 2, Jin fig.6), 
a cooking cavity (cavity 21, Jin fig.6) is formed in the lower core (cavity 21 is formed in the lower shell 2, as shown in Jin fig.6), and 
the body shell (upper shell 1 and lower shell 2, Jin fig.6) is further provided therein with a heating element (steam generator 63, Jin fig.6, see 112 (f) Claim Interpretation section above for this limitation interpretation), which is configured to heat a water flow entering the heating element to form hot steam which is introduced into the cooking cavity (steam generator 63 configured to heat a water flow entering the steam generator to form hot steam which is introduced into the cooking cavity 21, as shown in Jin fig.6 and indicated by Jin Translated Document Par.0069), 
wherein the cooking cavity (cavity 21, Jin fig.6) is provided therein with a heating plate (heating element 251, as shown in Jin fig.6), and 
the heating plate (heating element 251, Jin fig.6) and the heating element (steam generator 63, Jin fig.6) are in thermal conduction connection to each other, so as to heat a steam condensate water in the cooking cavity to form steam (heating element 251 and steam generator 63 are in thermal conduction connection to each other so as to heat a steam condensate water in the cooking cavity 21 to form steam [Jin Translated Document Par.0071]; it is noted that the location of steam generator 63 and heating element 251 of the prior art Jin are equivalent to the location of the heating plate 207 and the heating element 208 of the Instant Application; therefore, they are similar apparatuses; thus, heating element 251 and steam generator 63 are in thermal conduction connection to each other).

Regarding claim 14, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses 
wherein the heating plate (heating element 251, Jin fig.6) is provided at a bottom of the cooking cavity (heating element 251 is provided at the bottom of cooking cavity 21, as shown in Jin fig.6).

Regarding claim 17, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses 
wherein the cooking cavity (cavity 21, Jin fig.6) is provided therein with a drawer-type frying basket (container 22 with handle, as shown in Jin fig.6), 
the body shell (upper shell 1 and lower shell 2, Jin fig.6) is provided with the steam generator (steam generator 63, Jin fig.6), which is configured to form hot steam that is introduced into the drawer-type frying basket (steam generator 62 configured to form hot steam that is introduced into the container 22, as shown in Jin fig.6 and indicated by Jin Translated Document Par.0071), 
wherein a lower part (storage tray 223, Jin fig.6) of the drawer-type frying basket (container 22, Jin fig.6) is provided with a drain port (storage tray 223 of container 22 is provided with holes for draining), for steam condensate water in the drawer-type frying basket to be discharged (storage tray 223 of container 22 is provided with holes for draining for steam condensate water in the container 22 to be discharged, as indicated by Jin Translated Document Par.0071).

Claims 2-3, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A), and further in view of Guo et al. (Pub. No. CN 111214131 A).
Regarding claim 2, Jin in view of Cao teaches the apparatus as set forth above, Jin in view of Cao also teaches: 
a steam discharge pipe (steam exhaust channel 7, fig.6), acting as the steam discharge passage (steam exhaust channel 7 is used for discharging steam, fig.6; therefore, steam exhaust channel 7 is the steam discharge passage)
wherein the steam discharge pipe (steam exhaust channel 7, fig.6) is in communication with the air outlet hole (first communication port 71, fig.6) [as shown in fig.6], the steam discharge passage is inside the steam discharge pipe (steam discharge passage is inside the steam exhaust channel 7, as explained above and shown in fig.6) 
Jin in view of Cao does not teach:
wherein the air outlet hood comprises a mask sealing up an opening in the body shell and a steam discharge pipe, acting as the steam discharge passage, provided in a middle of the mask, 
the mask is provided with the air outlet.
Guo teaches a similar steam type food electric baking appliance (Guo figs.1-4) comprising:
wherein the air outlet hood comprises a mask (movable cover 15, Guo fig.3) sealing up an opening in the body shell (shell 112, fig.3) and a steam discharge pipe (vapor outlet channel 141, Guo fig.3) [as shown in Guo fig.3, movable cover 15 sealing up an opening in the body shell 112 and vapor outlet channel 141], acting as the steam discharge passage (vapor outlet channel 141 is for vapor outlet passage; therefore, vapor outlet channel 141 acting as vapor discharge passage; Guo fig.3), provided in a middle of the mask (vapor outlet channel 141 is provided in the middle of the movable cover 15, as shown in Guo fig.3), 
the mask is provided with the air outlet (it is noted that the air outlet is connected to the steam outlet, as cited and incorporated in the rejection of claim 1 – Jin in view of Cao; therefore, the movable cover 15 is provided with the air outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the movable cover, as taught by Guo, in order to cover the steam and air outlet during cooking and conveniently remove the cover after the cooking process is done in order to release the residue steam/vapor so that the food can be maintained at good quality.

Regarding claim 3, Jin in view of Cao teaches the apparatus as set forth above, but does not teach:
wherein the guiding component is a baffle plate, 
one side of the baffle plate is fixed at a front end of the steam outlet by a first connecting post, and 
the baffle plate guides and diffuses the hot steam discharged from the steam outlet to a position of the air outlet.
Guo teaches a similar steam type food electric baking appliance (Guo figs.1-4) comprising:
wherein the guiding component is a baffle plate (vapor outlet cover 14 equipped with vapor outlet channel 141, Guo fig.3), 
one side of the baffle plate (vapor outlet cover 14 equipped with vapor outlet channel 141, Guo fig.3) is fixed at a front end of the steam outlet (steam outlet 1122, Guo fig.3) by a first connecting post (sealing element 142, Guo fig.3) [as shown in Guo fig.3, one side of vapor outlet cover 14 is fixed at the front end of steam outlet 1122 by sealing element 142], and 
the baffle plate (vapor outlet cover 14 equipped with vapor outlet channel 141, Guo fig.3) guides and diffuses the hot steam discharged from the steam outlet (vapor outlet cover 14 equipped with vapor outlet channel 141 guides and diffuses the hot steam from steam outlet 1122, Guo fig.3) to a position of the air outlet (it is noted that the air outlet is connected to the steam outlet, as cited and incorporated in the rejection of claim 1 – Jin in view of Cao; therefore, the baffle plate guides and diffuses the hot steam discharged from the steam outlet to a position of the air outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the vapor outlet cover and vapor outlet channel, as taught by Guo, in order to guide and diffuse the hot steam outlet in order to release the residue steam/vapor so that the food can be maintained at good quality.

Regarding claim 15, Jin in view of Cao teaches the apparatus as set forth above, but does not explicitly teach wherein:
a bottom of the lower core is provided with a counterbore, and the heating plate is embedded in the counterbore.
Guo teaches a similar steam type food electric baking appliance (Guo figs.1-4) wherein:
a bottom of the lower core (bottom of lower housing 125; Guo figs.2,3) is provided with a counterbore (counterbore, as shown in Guo annotated fig.2 below), and the heating plate (heating element 9; Guo figs.2,3) is embedded in the counterbore (as shown in Guo annotated fig.2 below, heating element 9 is embedded in the counterbore).

    PNG
    media_image7.png
    912
    751
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the counterbore, as taught by Guo, in order to secure the heating element to the counterbore of the bottom of the cooking shell, so that the heat can be distributed evenly.

Regarding claim 16, Jin in view of Cao and Guo teaches the apparatus as set forth above, Jin also discloses 
wherein a lower end of the heating plate (lower end of heating element 251, as shown in Jin annotated fig.6 below) is closely arranged with a heating element cover plate (steam generator cover as shown in Jin annotated fig.6 below) [as shown in Jin annotated fig.6 below, lower end of heating element 251 is closely arranged with the steam generator cover], and the heating element cover plate is mounted at an upper side of the heating element (steam generator cover is mounted at upper side of the steam generator 63, as shown in Jin annotated fig.6).

    PNG
    media_image8.png
    870
    1084
    media_image8.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A), Guo et al. (Pub. No. CN 111214131 A), and further in view of He et al. (Pub. No. CN 108523692 A).
Regarding claim 4, Jin in view of Cao and Guo teaches the apparatus as set forth above, but does not teach:
wherein an edge of the mask is provided with several position-limiting clamping plates extending radially, wherein the position-limiting clamping plates abut on an inner side of the opening in the body shell.
He teaches a similar electric oven (He figs.1-11) comprising:
wherein an edge of the mask (plate 74 and plate 10, He fig.5) is provided with several position-limiting clamping plates extending radially (several position-limiting clamping plates extending radially as shown in He annotated fig.5 below), wherein the position-limiting clamping plates abut on an inner side of the opening in the body shell (the position-limiting clamping plates abut on an inner side of the opening in the body shell 2 as shown in He figs.2-3).

    PNG
    media_image9.png
    802
    729
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao and Guo, by adding the teachings of He, in order to improve the air flow so that the sufficient amount of residue air and steam can be discharged from the cooking cavity.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A), and further in view of Li et al. (Pub. No. CN 110558832 A).
Regarding claim 10, Jin in view of Cao teaches the apparatus as set forth above, Jin also discloses:
wherein an upper end of the steam inlet seat is mounted being in contact with a bottom of the drawer-type frying basket (as shown in Jin annotated fig.6 below, an upper end of the steam inlet seat is mounted being in contact with a bottom of the container 22).

    PNG
    media_image10.png
    851
    1061
    media_image10.png
    Greyscale

Jin in view of Cao does not explicitly teach:
wherein an upper end of the steam inlet seat is mounted with a spray head sealing ring being in contact with a bottom of the drawer-type frying basket.
Li teaches a similar multifunctional steam fryer (Li figs.1-17):
wherein an upper end of the steam inlet seat (upper end of the steam inlet seat, Li annotated fig.4 below) is mounted with a spray head sealing ring (spray head sealing ring, Li annotated fig.4 below) being in contact with a bottom of the drawer-type frying basket (upper end of the steam inlet seat is mounted with spray head sealing ring being in contact with the bottom of container body 211, as shown in Li fig.6).

    PNG
    media_image11.png
    861
    1247
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the spray head sealing ring of steam nozzle, as taught by Li, in order to keep the steam nozzle in place and secure the steam nozzle inside of the cooking cavity.

Regarding claim 11, Jin in view of Cao and Li teaches the apparatus as set forth above, Li also teaches:
wherein an upper end of the steam inlet seat (upper end of the steam inlet seat, as shown in Li annotated fig.4 below) is provided with a retainer in an annular shape (retainer in an annular shape, as shown in Li annotated fig.4 below), 
the spray head sealing ring (spray head sealing ring, Li annotated fig.4 below) covers the retainer (retainer, as shown in Li annotated fig.4 below) and is fitted with the retainer in an inlaying manner (as shown in Li annotated fig.4 below, spray head sealing ring covers retainer and is fitted with the retainer in an inlaying manner; it is noted that the spray head sealing ring and the retainer as shown in prior art Li annotated fig.4 are equivalent to the spray head sealing ring 0013 and the retainer 0014 as shown in Fig.16 of the Instant Application; therefore, they are similar apparatuses), and 
an upper end of the spray head sealing ring is provided with a sealing lip in an annular shape (an upper end of the spray head sealing ring is provided with the sealing lip in an annular shape, as shown in Li annotated fig.4 below) at a position corresponding to the retainer (sealing lip at the position corresponding to the retainer, as shown in Li annotated fig.4 below), and 
the sealing lip is fitted with the bottom of the drawer-type frying basket in sealing (the sealing lip is fitted with the bottom of container body 211 in sealing, as shown in Li annotated fig.4 below).

    PNG
    media_image11.png
    861
    1247
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of Li, in order to keep the steam nozzle in place and secure the steam nozzle inside of the cooking cavity.

Regarding claim 12, Jin in view of Cao and Li teaches the apparatus as set forth above, Li also teaches:
wherein a diameter of the spray head sealing ring is larger than that of a steam inlet at a bottom of the spray head (as shown in Li annotated fig.4 below, the diameter of the spray head sealing ring is larger than the steam inlet at the bottom of the steam nozzle 16).

    PNG
    media_image11.png
    861
    1247
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the diameter of the spray head sealing ring is larger than that of the steam inlet at the bottom of the steam nozzle, as taught by Li, so that the spray heat sealing ring can cover the steam nozzle in order to keep the steam nozzle in place and secure the steam nozzle inside of the cooking cavity.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A), and further in view of Zhong et al. (Pub. No. CN 105902142 A).
Regarding claim 18, Jin in view of Cao teaches the apparatus as set forth above, but does not teach:
wherein the drain port is in a trepanning structure, which is opened and closed by a hole sealing member.
Zhong teaches a similar household cooking appliance (Zhong fig.3) comprising:
wherein the drain port (drain port 15, Zhong fig.3) is in a trepanning structure (Zhong drain port 15 (Zhong fig.3) has one hole and is in a trepanning structure as equivalent to the drain port 108 of the Instant Application (fig.22)), which is opened and closed by a hole sealing member (drain port 15 can be opened and closed by sealing plug 16, Zhong fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the drain port and the sealing plug, as taught by Zhong, in order to remove the residue water inside of the cooking cavity to maintain the cooked food at good quality.

Regarding claim 19, Jin in view of Cao and Zhong teaches the apparatus as set forth above, Zhong also teaches:
wherein the hole sealing member is a plug (sealing plug 16; Zhong fig.3 and as indicated by Zhong Translated Document Par.0045), 
wherein the plug is able to be plugged into the drain port and pulled out from the drain port (sealing plug 16 is able to be plugged into the drain port 15 and pulled out from the drain port 15, Zhong fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jin in view of Cao, by adding the teachings of the drain port and seal plug, as taught by Zhong, in order to remove the residue water inside of the cooking cavity to maintain the cooked food at good quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No. CN 110876559 A) in view of Cao et al. (Pub. No. CN 106724880 A), Zhong et al. (Pub. No. CN 105902142 A), and further in view of Igarashi et al. (Pub. No. JP 6409250 B1).
Regarding claim 20, Jin in view of Cao and Zhong teaches the apparatus as set forth above, but does not teach:
wherein the plug comprises a columnar main body, 
an edge position of an upper end surface of the columnar main body is provided with a conical guide surface in an annular shape, 
a side wall of the columnar main body is provided with a clamping groove in an annular shape, which is configured to be snap-fitted with the drain port, 
one end of the columnar main body is provided with an epitaxial force bearing portion, and 
an inner recess in an annular shape is provided between the epitaxial force bearing portion and the columnar main body.
Igarashi teaches a sealing plug (Igarashi fig.2):
wherein the plug (plug, as shown in Igarashi annotated fig.2 below) comprises a columnar main body (columnar main body, Igarashi annotated fig.2 below), 
an edge position of an upper end surface of the columnar main body is provided with a conical guide surface in an annular shape (an edge position of an upper end surface of the columnar main body is provided with a conical guide surface in an annular shape, as shown in Igarashi annotated fig.2 below), 
a side wall of the columnar main body is provided with a clamping groove (clamping groove, Igarashi annotated fig.2 below) in an annular shape (side wall of the columnar main body is provided with a clamping groove in an annular shape, as shown in Igarashi annotated fig.2 below), which is configured to be snap-fitted with the drain port (as cited and incorporated in the rejection of claim 19 - see Zhong sealing port 16 configured to be snap-fitted with drain port 15), 
one end of the columnar main body is provided with an epitaxial force bearing portion (bearing portion, inner recess in an annular shape) (as shown in Igarashi annotated fig.2 below, one end of the columnar main body is provided with an epitaxial force bearing portion), and 
an inner recess in an annular shape (inner recess in an annular shape, Igarashi annotated fig.2 below) is provided between the epitaxial force bearing portion and the columnar main body (as shown in Igarashi annotated fig.2 below, inner recess is provided between the epitaxial force bearing portion and the columnar main body).

    PNG
    media_image12.png
    554
    792
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Zhong sealing plug with the Igarashi sealing plug because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a plug to seal the drain hole in order to remove the residue water inside of the cooking cavity to maintain the cooked food at good quality. MPEP 2143 I (B).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al. (U.S. Pub. No. 2019/0387922 A1) discloses a steam air fryer that is configured for automatic and/or semi-automatic operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JIMMY CHOU/Primary Examiner, Art Unit 3761